DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-2, 22, and 43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loehr et al., U.S. Patent Application Publication 2019/0081743 (hereinafter Loehr).
	Regarding claim 1, Loehr discloses a resource allocation method (disclosed is a method for allocating resources, according to [0106]-[0107], [0130]-[0149]), comprising: 

	transmitting the uplink resource allocation parameter to the terminal, wherein the uplink resource allocation parameter comprises at least one of: a narrowband index, a physical resource block index, a subcarrier index or a number of an uplink resource unit (a scheduling message is transmitted via a physical downlink control channel (PDCCH) to the UE, according to [0106], whereby said PDCCH carries the message as Downlink Control Information (DCI), according to [0009], whereby said DCI includes a narrowband index [“narrowband index”] and a 5 bit resource block assignment [“physical resource block index”] for the scheduling of PUSCH resources, according to [0131]-[0136]).
	Regarding claim 22, Loehr discloses a resource allocation device (disclosed is an eNB that schedules resources, according to [0110]), comprising:
	a memory and a processor, wherein the memory stores a resource allocation program, the processor executes the resource allocation program (the eNB includes a processor and a memory that stores software that is executed by said processor, according to [0197]-[0199]) to implement:
	configuring resources for transmission of a physical uplink shared channel of a terminal through an uplink resource allocation parameter (using various parameters, physical uplink shared channel (PUSCH) resources are configured for a UE [“terminal”], according to [0106]-[0107], [0131]-[0136]); and 

	Regarding claim 2, Loehr discloses the method of claim 1, wherein configuring, through an uplink resource allocation parameter, resources for transmission of the physical uplink shared channel of the terminal at least comprises one of: identifying narrowband position information of the configured resources through the narrowband index; identifying information of a physical resource block of the configured resources through the physical resource block index; or identifying a frequency domain subcarrier position of the uplink resource unit in the physical resource unit through the subcarrier index (5 bits identify the resource block assignment for the PUSCH [“identifying information of a physical resource block of the configured resources through the physical resource block index”], according to [0131]-[0135]).
	Regarding claim 43, Loehr discloses a computer-readable storage medium storing a resource allocation program, wherein, the resource allocation program, when executed by at least one processor, causes the at least one processor to execute the resource allocation method according to claim 1 (disclosed is an eNB that schedules .

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Loehr as applied to claim 1 above, in view of Shen et al., U.S. Patent Application Publication 2017/0272287 (hereinafter Shen).
	Regarding claim 5, Loehr discloses all the limitations of claim 1. 
	Loehr does not expressly disclose that the uplink resource unit is at least one of: a single subcarrier resource unit, a 2-subcarrier resource unit, a 3-subcarrier resource unit, a 4-subcarrier resource unit, a 6-subcarrier resource unit, a 9-subcarrier resource unit, or a full subcarrier resource unit.
	Shen discloses that the uplink resource unit is at least one of: a single subcarrier resource unit, a 2-subcarrier resource unit, a 3-subcarrier resource unit, a 4-subcarrier resource unit, a 6-subcarrier resource unit, a 9-subcarrier resource unit, or a full subcarrier resource unit (for uplink transmissions, one resource unit comprises 3 subcarriers [“3-subcarrier resource unit”] and another resource unit comprises 6 subcarriers [“6-subcarrier resource unit”], according to [0112]-[0114]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loehr with Shen such that the uplink resource unit is at least one of: a single subcarrier resource unit, a 2-subcarrier resource unit, a 3-subcarrier resource unit, a 4-subcarrier resource unit, a 6-subcarrier resource unit, a 9-subcarrier resource unit, or a full subcarrier resource unit.
.

Allowable Subject Matter
9.	Claims 7-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645